Name: 82/428/EEC: Commission Decision of 21 June 1982 establishing that the 'EMI - UV and Solar Blind Photomultiplier Tube, model G 26 E 314 LF' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  natural and applied sciences;  tariff policy
 Date Published: 1982-06-30

 Avis juridique important|31982D042882/428/EEC: Commission Decision of 21 June 1982 establishing that the 'EMI - UV and Solar Blind Photomultiplier Tube, model G 26 E 314 LF' may not be imported free of Common Customs Tariff duties Official Journal L 186 , 30/06/1982 P. 0058 - 0058*****COMMISSION DECISION of 21 June 1982 establishing that the 'EMI - UV and Solar Blind Photomultiplier Tube, model G 26 E 314 LF' may not be imported free of Common Customs Tariff duties (82/428/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 11 December 1981, the United Kingdom requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the 'EMI - UV and Solar Blind Photomultiplier Tube, model G 26 E 314 LF', ordered on 28 May 1981 and to be used for research into fluorescence of small molecules excited in the gas phase by absorption of intense UV light, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 7 June 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the 'EMI - UV and Solar Blind Photomultiplier Tube, model G 26 E 314 LF', may not be regarded as an instrument or apparatus within the meaning of Article 3 (1) of the aforementioned Regulation (EEC) No 1798/75, but consists in fact of an accessory of a dye laser; whereas the latter must therefore be regarded as an 'accessory' within the meaning of Article 3 (2) (a) of the said Regulation; whereas the possibility of granting importation free of duties must therefore be assessed in the light of the provisions of the said Article 3 (2) (a); Whereas the accessory in question is not suitable for use with an instrument or apparatus imported free of duties or capable of being so imported; whereas, therefore, the conditions for import free of duties are not fulfilled, HAS ADOPTED THIS DECISION: Article 1 The 'EMI - UV and Solar Blind Photomultiplier Tube, model G 26 E 314 LF', which is subject of an application by the United Kingdom of 11 December 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 June 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.